                       Case 15-11885-EPK      Doc 94    Filed 10/18/19     Page 1 of 3




            ORDERED in the Southern District of Florida on October 18, 2019.




                                                           Erik P. Kimball, Judge
                                                           United States Bankruptcy Court
_____________________________________________________________________________
                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                                                       CASE NO.: 15-11885-BKC-EPK
                                                                    PROCEEDING UNDER CHAPTER 13

   IN RE:

   GUILLERMO LAUREANO
   XXX-XX-5559
   MARIA LAUREANO
   XXX-XX-3818

   _____________________________/
   DEBTORS

                ORDER GRANTING TRUSTEE'S MOTION TO DEVIATE FROM PLAN
                         AND DEEM CLAIM WITHDRAWN (DE# 92)

      THIS CAUSE came to be heard on the October 15, 2019 Consent Calendar without opposition on
   Robin R. Weiner, Standing Chapter 13 Trustee's ("Trustee") Motion to Deviate from Plan and Deem Claim
   Withdrawn ("Motion"), and based on the record, it is
      ORDERED:

      1. The Trustee's Motion is GRANTED.

      2. The Trustee is directed to disburse funds specified in the Motion allocated to Capital One Auto
         Finance ("Creditor") to pay administrative, secured, and priority creditors more quickly (if
         applicable) and to increase the amount paid to allowed general unsecured creditors by the balance
         due Creditor for the remainder of the Plan term.
                   Case 15-11885-EPK      Doc 94      Filed 10/18/19   Page 2 of 3
                                                       ORDER GRANTING MOTION TO DEVIATE FROM PLAN
                                                                         CASE NO.: 15-11885-BKC-EPK

  3. The Debtors shall continue making payments under the Plan until further Order of this Court, if
     applicable.

  4. The Proof of Claim filed by Creditor is deemed withdrawn

                                                ###

ORDER SUBMITTED BY:

ROBIN R. WEINER, ESQUIRE
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 559007
FORT LAUDERDALE, FL 33355-9007
954-382-2001

COPIES FURNISHED TO:

DEBTORS
GUILLERMO LAUREANO
MARIA LAUREANO
1267 WINDING ROSE WAY
WEST PALM BEACH, FL 33415

ATTORNEY FOR DEBTORS
SEAN I. KOPLOW, ESQUIRE
SEAN I. KOPLOW, P.A.
8461 LAKE WORTH ROAD
SUITE 204
LAKE WORTH, FL 33467

CREDITOR
CAPITAL ONE AUTO FINANCE
C/O AIS PORTFOLIO SERVICES, LP
POB 4360
HOUSTON, TX 77210

ADDITIONAL CREDITORS
CORPORATION SERVICE COMPANY
REGISTERED AGENT FOR CAPITAL ONE AUTO FINANCE, INC
211 E. 7TH STREET, SUITE 620
AUSTIN, TX 78701
                Case 15-11885-EPK   Doc 94   Filed 10/18/19   Page 3 of 3
                                              ORDER GRANTING MOTION TO DEVIATE FROM PLAN
                                                                CASE NO.: 15-11885-BKC-EPK

CAPITAL ONE AUTO FINANCE
C/O AIS PORTFOLIO SERVICES, LP
4515 N SANTA FE AVENUE DEPT. APS
OKLAHOMA CITY, OK 73118

ROBIN R. WEINER IS DIRECTED TO SERVE COPIES OF THIS ORDER UPON THE PARTIES
LISTED AND FILE A CERTIFICATE OF SERVICE.
